ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Dubuque Barge and Fleeting Service dba     )      ASBCA No. 61342
 Newt Marine Service                       )
                                           )
Under Contract No. W9128F-08-D-0014        )

APPEARANCES FOR THE APPELLANT:                    Paul R. Hurst, Esq.
                                                  Michael J. Navarre, Esq.
                                                   Steptoe & Johnson LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Erin K. Murphy, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Omaha

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 April 2018




                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61342, Appeal of Dubuque Barge and
Fleeting Service dba Newt Marine Service, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals
               ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Dubuque Barge and Fleeting Service dba      )     ASBCA No. 61342
 Newt Marine Service                        )
                                            )
Under Contract No. W9128F-08-D-0014         )

APPEARANCES FOR THE APPELLANT:                    Paul R. Hurst, Esq.
                                                  Michael J. Navarre, Esq.
                                                   Steptoe & Johnson LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Erin K. Murphy, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Omaha

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 April 2018




                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61342, Appeal of Dubuque Barge and
Fleeting Service dba Newt Marine Service, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals